ICJ_175_1955AmityTreaty_IRN_USA_2018-10-03_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                             ALLEGED VIOLATIONS
                   OF THE 1955 TREATY OF AMITY, ECONOMIC
                      RELATIONS, AND CONSULAR RIGHTS
                      (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                    OF AMERICA)

                             REQUEST FOR THE INDICATION
                              OF PROVISIONAL MEASURES


                               ORDER OF 3 OCTOBER 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                          VIOLATIONS ALLÉGUÉES
                     DU TRAITÉ D’AMITIÉ, DE COMMERCE
                     ET DE DROITS CONSULAIRES DE 1955
                      (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                     D’AMÉRIQUE)

                               DEMANDE EN INDICATION
                             DE MESURES CONSERVATOIRES


                            ORDONNANCE DU 3 OCTOBRE 2018




5 CIJ1151.indb 1                                                   20/06/19 09:17

                                                  Official citation:
                     Alleged Violations of the 1955 Treaty of Amity, Economic Relations, and
                     Consular Rights (Islamic Republic of Iran v. United States of America),
                                 Provisional Measures, Order of 3 October 2018,
                                             I.C.J. Reports 2018, p. 623




                                            Mode officiel de citation :
                          Violations alléguées du traité d’amitié, de commerce et de droits
                           ­consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                       ­d’Amérique), mesures conservatoires, ordonnance du 3 octobre 2018,
                                              C.I.J. Recueil 2018, p. 623




                                                                                 1151
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157350-3




5 CIJ1151.indb 2                                                                               20/06/19 09:17

                                                     3 OCTOBER 2018

                                                          ORDER




                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)
                          REQUEST FOR THE INDICATION
                           OF PROVISIONAL MEASURES




                            VIOLATIONS ALLÉGUÉES
                       DU TRAITÉ D’AMITIÉ, DE COMMERCE
                       ET DE DROITS CONSULAIRES DE 1955
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)
                            DEMANDE EN INDICATION
                          DE MESURES CONSERVATOIRES




                                                    3 OCTOBRE 2018

                                                     ORDONNANCE




5 CIJ1151.indb 3                                                      20/06/19 09:17

                                                                                                  623




                                           TABLE DES MATIÈRES

                                                                                           Paragraphes

                   Qualités	                                                                    1-15
                    I. Contexte factuel	                                                       16-23
                   II. Compétence prima facie	                                                 24-52
                       1. Introduction générale	                                               24-26
                       2. Existence d’un différend quant à l’interprétation ou à
                          l’application du traité d’amitié                                     27-44
                       3. La question du règlement satisfaisant par la voie diplomatique
                          au sens du paragraphe 2 de l’article XXI du traité d’amitié	         45-51
                       4. Conclusion quant à la compétence prima facie	                           52
                   III. Les droits dont la protection est recherchée et les mesures
                        demandées	                                                             53-76
                   IV. Le risque de préjudice irréparable et l’urgence	                        77-94
                   V. Conclusion et mesures à adopter	                                        95-101
                   Dispositif	                                                                   102




                                                                                                    4




5 CIJ1151.indb 5                                                                                         20/06/19 09:17

                                                                                              624




                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2018                                             2018
                                                                                                      3 octobre
                                                  3 octobre 2018                                     Rôle général
                                                                                                        no 175

                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                          (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                         D’AMÉRIQUE)

                                       DEMANDE EN INDICATION
                                     DE MESURES CONSERVATOIRES




                                                ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                              Abraham, Bennouna, Cançado Trindade, Gaja, Bhandari,
                               Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ;
                               MM. Brower, Momtaz, juges ad hoc ; M. Couvreur, greffier.
                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu les articles 41 et 48 de son Statut et les articles 73, 74 et 75 de son
                   Règlement,
                     Rend l’ordonnance suivante :
                     Considérant que :
                      1. Le 16 juillet 2018, la République islamique d’Iran (­ci-après l’« Iran »)
                   a déposé au Greffe de la Cour une requête introductive d’instance contre
                   les Etats-Unis d’Amérique (ci‑après les « Etats‑Unis ») à raison de viola-
                   tions alléguées du traité d’amitié, de commerce et de droits consulaires
                   conclu entre les deux Etats, qui a été signé à Téhéran le 15 août 1955 et

                                                                                                5




5 CIJ1151.indb 7                                                                                           20/06/19 09:17

                                traité d’amitié de 1955 (ordonnance 3 X 18)                   625

                   est entré en vigueur le 16 juin 1957 (­ci-après le « traité d’amitié » ou le
                   « traité de 1955 »).

                     2. Au terme de sa requête, l’Iran prie la Cour de dire, juger et prescrire
                   ce qui suit :
                      « a. Les Etats-Unis d’Amérique, du fait des sanctions du 8 mai et des
                           autres sanctions annoncées qui sont décrites dans la présente
                           requête et qui ciblent l’Iran, les Iraniens et les sociétés iraniennes,
                           ont manqué aux obligations leur incombant envers l’Iran en
                           application des paragraphes 1 des articles IV et VII, des para-
                           graphes 1 et 2 de l’article VIII, du paragraphe 2 de l’article IX, et
                           du paragraphe 1 de l’article X du traité d’amitié ;
                        b. Les Etats-Unis d’Amérique doivent, par les moyens de leur choix,
                           mettre fin sans délai aux sanctions du 8 mai ;
                        c. Les Etats-Unis d’Amérique doivent immédiatement cesser de
                           menacer d’imposer les autres sanctions annoncées qui sont décrites
                           dans la présente requête ;
                        d. Les Etats-Unis d’Amérique doivent veiller à ce que rien ne soit fait
                           pour contourner la décision que la Cour rendra dans la présente
                           affaire et donner une garantie de non‑répétition de leurs violations
                           du traité d’amitié ;
                        e. Les Etats-Unis d’Amérique doivent verser à l’Iran, à raison de leur
                           manquement à leurs obligations juridiques internationales, une
                           indemnisation intégrale dont le montant sera déterminé par la
                           Cour à un stade ultérieur de la procédure. L’Iran se réserve le droit
                           de soumettre et de présenter à la Cour en temps utile une évalua-
                           tion précise du montant de l’indemnité due par les Etats-Unis
                           d’Amérique. »
                      3. Dans sa requête, l’Iran entend fonder la compétence de la Cour sur
                   le paragraphe 1 de l’article 36 du Statut de la Cour ainsi que sur le para-
                   graphe 2 de l’article XXI du traité de 1955.
                      4. Le 16 juillet 2018, l’Iran a en outre présenté une demande en indica-
                   tion de mesures conservatoires, en application de l’article 41 du Statut de
                   la Cour et des articles 73, 74 et 75 de son Règlement.
                      5. Au terme de sa demande en indication de mesures conservatoires,
                   l’Iran,
                       « en son nom propre et en qualité de parens patriae des Iraniens, prie
                       respectueusement la Cour d’indiquer, en attendant l’arrêt définitif en
                       la présente affaire, les mesures conservatoires suivantes :
                       a. Les Etats-Unis d’Amérique doivent immédiatement, par toutes les
                           mesures à leur disposition, faire en sorte de s’abstenir d’appliquer et
                           de faire respecter l’ensemble des sanctions du 8 mai, y compris les
                           sanctions extraterritoriales, et s’abstenir d’imposer ou de menacer
                           d’imposer les autres sanctions et mesures annoncées, qui sont sus-
                           ceptibles d’aggraver ou d’étendre le différend porté devant la Cour ;

                                                                                                6




5 CIJ1151.indb 9                                                                                     20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  626

                        b. Les Etats‑Unis d’Amérique doivent permettre immédiatement la
                           pleine exécution des opérations déjà conclues, de façon générale
                           ou en particulier, notamment aux fins de la vente ou de la prise à
                           bail d’aéronefs de transport de passagers ou de pièces détachées
                           et d’autres équipements d’aéronefs ;
                        c. Les Etats‑Unis d’Amérique doivent, dans un délai de 3 mois,
                           rendre compte à la Cour des mesures qu’ils auront prises en appli-
                           cation des alinéas (a) et (b) ;
                        d. Les Etats‑Unis d’Amérique doivent donner aux ressortissants et
                           sociétés iraniens, américains et étrangers l’assurance qu’ils se
                           conformeront à l’ordonnance de la Cour, et s’abstenir de toute
                           déclaration ou de tout acte de nature à dissuader des personnes et
                           des entités américaines ou étrangères d’engager ou de poursuivre
                           des échanges commerciaux avec l’Iran et avec ses ressortissants ou
                           sociétés ;
                        e. Les Etats‑Unis d’Amérique doivent s’abstenir de prendre quelque
                           autre mesure susceptible de porter atteinte aux droits conférés par
                           le traité d’amitié à l’Iran, ainsi qu’à ses ressortissants et sociétés,
                           relativement à toute décision que la Cour pourrait prendre sur le
                           fond de l’affaire. »
                       6. Le greffier a immédiatement communiqué au Gouvernement des
                    Etats-Unis la requête, conformément au paragraphe 2 de l’article 40 du
                    Statut de la Cour, et la demande en indication de mesures conservatoires,
                    conformément au paragraphe 2 de l’article 73 du Règlement. Il a égale-
                    ment informé le Secrétaire général de l’Organisation des Nations Unies
                    du dépôt par l’Iran de cette requête et de cette demande.
                       7. En attendant que la communication prévue au paragraphe 3 de l’ar-
                    ticle 40 du Statut ait été effectuée par transmission du texte bilingue
                    imprimé de la requête aux Membres de l’Organisation des Nations Unies
                    par l’entremise du Secrétaire général, le greffier a informé ces Etats du
                    dépôt de la requête et de la demande.
                       8. Par lettres datées du 18 juillet 2018, le greffier a informé les Parties
                    que la Cour, conformément au paragraphe 3 de l’article 74 de son Règle-
                    ment, avait fixé aux 27, 28, 29 et 30 août 2018 les dates de la procédure
                    orale sur la demande en indication de mesures conservatoires.
                       9. Le 18 juillet 2018, le greffier a en outre informé les deux Parties que
                    le membre de la Cour de la nationalité des Etats-Unis, se référant au
                    paragraphe 1 de l’article 24 du Statut, avait fait part au président de la
                    Cour de son intention de ne pas participer au jugement de l’affaire.
                    Conformément à l’article 31 du Statut et au paragraphe 1 de l’article 37
                    du Règlement, les Etats‑Unis ont désigné M. Charles Brower pour siéger
                    en qualité de juge ad hoc en l’affaire.
                       10. La Cour ne comptant sur le siège aucun juge de nationalité ira-
                    nienne, l’Iran s’est prévalu du droit que lui confère l’article 31 du Statut
                    de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire ; il a
                    désigné M. Djamchid Momtaz.

                                                                                                7




5 CIJ1151.indb 11                                                                                    20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                   627

                      11. Le 23 juillet 2018, le président de la Cour, agissant au titre du para-
                    graphe 4 de l’article 74 du Règlement, a adressé au secrétaire d’Etat des
                    Etats-Unis une communication urgente pour inviter le Gouvernement
                    américain « à agir de manière que toute ordonnance de la Cour sur la
                    demande en indication de mesures conservatoires puisse avoir les effets
                    voulus ». Copie de cette lettre a été transmise à l’agent de l’Iran.

                      12. Par lettre datée du 27 juillet 2018, l’agent des Etats-Unis a fait
                    savoir à la Cour que son gouvernement « s’oppos[ait] vivement à la
                    requête de l’Iran, et ce, pour un certain nombre de raisons, et qu’i[l]
                    consid[érait] que la Cour n’a[vait] manifestement pas compétence pour
                    connaître de cette affaire ». L’agent relevait en particulier que « [l]’en-
                    semble des éléments de la requête et de la demande en indication de
                    mesures conservatoires présentés par l’Iran découl[aient] du plan d’action
                    global commun », lequel ne comportait pas de clause compromissoire pré-
                    voyant la compétence de la Cour. L’agent indiquait également que « les
                    questions dont l’Iran tir[ait] grief ne rel[evaient] pas non plus du champ
                    d’application du traité d’amitié [de 1955], et échapp[aient] à la compé-
                    tence limitée de la Cour prévue au paragraphe 2 de l’article XXI, lu
                    conjointement avec le paragraphe 1 de l’article XX de cet instrument ».
                      13. Au cours des audiences publiques, des observations orales sur la
                    demande en indication de mesures conservatoires ont été présentées par :
                    Au nom de l’Iran :	M. Mohsen Mohebi,
                                             M. Alain Pellet,
                                             M. Sean Aughey,
                                             M. Samuel Wordsworth,
                                             M. Jean-Marc Thouvenin.
                    Au nom des Etats-Unis : Mme Jennifer G. Newstead,
                                             M. Donald Earl Childress III,
                                             Mme Lisa J. Grosh,
                                             sir Daniel Bethlehem.
                      14. Au terme de son second tour d’observations orales, l’Iran a prié la
                    Cour d’indiquer les mesures conservatoires suivantes :
                       « a. Les Etats-Unis d’Amérique doivent immédiatement, par toutes les
                            mesures à leur disposition, faire en sorte de s’abstenir d’appliquer et
                            de faire respecter l’ensemble des sanctions du 8 mai, y compris les
                            sanctions extraterritoriales, et s’abstenir d’imposer ou de menacer
                            d’imposer les autres sanctions et mesures annoncées, qui sont
                            ­susceptibles d’aggraver ou d’étendre le différend porté devant la
                             Cour ;
                         b. Les Etats‑Unis d’Amérique doivent permettre immédiatement la
                             pleine exécution des opérations déjà conclues, de façon générale
                             ou en particulier, notamment aux fins de la vente ou de la prise à
                             bail d’aéronefs de transport de passagers ou de pièces détachées
                             et d’autres équipements d’aéronefs ;

                                                                                                 8




5 CIJ1151.indb 13                                                                                     20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                628

                        c. Les Etats‑Unis d’Amérique doivent, dans un délai de 3 mois,
                           rendre compte à la Cour des mesures qu’ils auront prises en appli-
                           cation des alinéas (a) et (b) ;
                        d. Les Etats‑Unis d’Amérique doivent donner aux ressortissants et
                           sociétés iraniens, américains et étrangers l’assurance qu’ils se
                           conformeront à l’ordonnance de la Cour, et s’abstenir de toute
                           déclaration ou de tout acte de nature à dissuader des personnes
                           et des entités américaines ou étrangères d’engager ou de pour-
                           suivre des échanges commerciaux avec l’Iran et avec ses ressortis-
                           sants ou sociétés ;
                        e. Les Etats‑Unis d’Amérique doivent s’abstenir de prendre quelque
                           autre mesure susceptible de porter atteinte aux droits conférés par
                           le traité d’amitié de 1955 à l’Iran, ainsi qu’à ses ressortissants et
                           sociétés, relativement à toute décision que la Cour pourrait
                           prendre sur le fond de l’affaire. »
                      15. Au terme de leur second tour d’observations orales, les Etats-Unis
                    ont prié la Cour de « rejeter la demande en indication de mesures conser-
                    vatoires présentée par la République islamique d’Iran ».

                                                          *
                                                      *       *


                                              I. Contexte factuel

                       16. A partir de 2006, le Conseil de sécurité de l’Organisation des
                    Nations Unies a, à la suite de rapports de l’Agence internationale de
                    l’énergie atomique (­ci-après l’« AIEA ») critiquant la mise en œuvre par
                    l’Iran de ses obligations en vertu du traité de non-­prolifération des armes
                    nucléaires (ratifié par cet Etat en 1970), adopté un certain nombre de
                    résolutions (1696 (2006), 1737 (2007), 1747 (2007), 1803 (2008), 1835
                    (2008) et 1929 (2010)) exhortant l’Iran à cesser certaines de ses activités
                    nucléaires. Le Conseil de sécurité a également imposé des sanctions afin
                    d’assurer le respect par l’Iran de ses engagements. Plusieurs Etats ont
                    imposé des « sanctions » additionnelles à l’Iran.
                       17. Le 14 juillet 2015, l’Allemagne, la Chine, les Etats-Unis, la Fédéra-
                    tion de Russie, la France et le Royaume-Uni, ainsi que le haut représen-
                    tant de l’Union européenne pour les affaires étrangères et la politique de
                    sécurité et la République islamique d’Iran, ont adopté un plan d’action
                    global commun à long terme (­ci-après le « plan d’action ») concernant le
                    programme nucléaire iranien. L’objectif déclaré de ce plan était de garan-
                    tir la nature exclusivement pacifique du programme nucléaire iranien et
                    d’entraîner « la levée de toutes les sanctions imposées par le Conseil de
                    sécurité des Nations Unies et des sanctions multilatérales ou nationales
                    relatives [audit programme], y compris des mesures relatives à l’accès
                    dans les domaines du commerce, de la technologie, des finances et de

                                                                                              9




5 CIJ1151.indb 15                                                                                  20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  629

                    l’énergie ». Une commission conjointe a été établie pour suivre l’applica-
                    tion du plan d’action, et l’AIEA a été priée de surveiller et de vérifier la
                    mise en œuvre des mesures volontaires relatives au nucléaire énoncées
                    dans le plan d’action.
                       18. Le 20 juillet 2015, par sa résolution 2231 (2015), le Conseil de sécu-
                    rité de l’Organisation des Nations Unies a approuvé le plan d’action et
                    appelé instamment à son « application intégrale conformément au calen-
                    drier qu’il prévoit » (par. 1). Par la même résolution, il a décidé notam-
                    ment de lever, sous certaines conditions, un certain nombre de dispositions
                    de ses résolutions antérieures sur la question nucléaire iranienne (par. 7‑9)
                    et a défini les mesures à prendre pour la mise en application du plan d’ac-
                    tion (par. 16‑20). Le plan d’action figure à l’annexe A de la résolution 2231
                    (2015) du Conseil de sécurité.
                       19. Le 16 janvier 2016, le président des Etats-Unis a pris le décret 13716
                    par lequel étaient abrogés ou modifiés plusieurs décrets antérieurs portant
                    sur les « sanctions » en lien avec le nucléaire iranien qui avaient été impo-
                    sées à l’Iran et à ses ressortissants.
                       20. Le 8 mai 2018, le président des Etats-Unis a publié un mémoran-
                    dum sur la sécurité nationale par lequel il mettait fin à la participation des
                    Etats-Unis au plan d’action et ordonnait le rétablissement des « sanctions
                    levées ou assouplies par des dérogations dans le cadre [dudit] plan d’ac-
                    tion ». Dans ce mémorandum, le président faisait observer que « des forces
                    iraniennes ou soutenues par l’Iran [étaient] en marche en Syrie, en Iraq et
                    au Yémen, et continu[aient] de contrôler certaines zones du Liban et de la
                    bande de Gaza ». Il ajoutait que l’Iran avait publiquement annoncé que
                    l’accès de ses sites militaires serait refusé aux représentants de l’AIEA, et
                    qu’en 2016 il n’avait pas respecté, à deux reprises, les quotas imposés par
                    le plan d’action pour l’accumulation d’eau lourde. Le mémorandum pré-
                    sidentiel concluait qu’il était dans l’intérêt des Etats-Unis de rétablir les
                    « sanctions » « aussitôt que possible », et « au plus tard dans un délai de
                    180 jours » à compter de la date du mémorandum. Il précisait aussi, entre
                    autres, que le secrétaire d’Etat et le secrétaire au trésor devaient prendre
                    toutes les dispositions nécessaires pour « rétablir les sanctions levées par
                    le décret 13716 du 16 janvier 2016 », pour réinscrire sur les listes perti-
                    nentes, le cas échéant, les personnes visées par les « sanctions » qui en
                    avaient été radiées en application du plan d’action, ainsi que pour revoir
                    les « modalités d’application des sanctions » pertinentes et accorder,
                    selon ce qu’il convient, des dérogations limitées pendant le délai de liqui-
                    dation.
                       21. Simultanément, l’Office of Foreign Assets Control (l’autorité amé-
                    ricaine chargée du contrôle des avoirs étrangers) du département du tré-
                    sor américain a annoncé que le rétablissement des « sanctions » se ferait en
                    deux étapes. A l’expiration d’un premier délai de liquidation de 90 jours
                    venant à échéance le 6 août 2018, les Etats-Unis rétabliraient un certain
                    nombre de « sanctions » visant, notamment, les opérations financières, le
                    commerce des métaux, l’importation de tapis et de denrées alimentaires
                    d’origine iranienne et l’exportation d’aéronefs de transport commercial de

                                                                                               10




5 CIJ1151.indb 17                                                                                    20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                 630

                    passagers et de pièces détachées connexes. A l’expiration d’un second
                    délai de liquidation de 180 jours venant à échéance le 4 novembre 2018,
                    les Etats-Unis rétabliraient des « sanctions » supplémentaires.
                       22. Le 6 août 2018, le président des Etats-Unis a pris le décret 13846
                    qui rétablit certaines « sanctions » contre l’Iran et ses ressortissants. En
                    particulier, la section 1 concerne le « gel des avoirs de toute personne qui
                    aiderait le Gouvernement iranien à acheter ou à acquérir des billets de
                    banque ou des métaux précieux des Etats-Unis, ou qui traiterait avec cer-
                    taines personnes physiques ou morales iraniennes désignées, avec les
                    exploitants portuaires iraniens ou avec les secteurs iraniens de l’énergie,
                    du transport maritime et de la construction navale ». La section 2 concerne
                    les « sanctions visant les comptes de correspondant et comptes de transit
                    qui auraient un lien quelconque avec le secteur automobile iranien, avec
                    certaines personnes physiques ou morales iraniennes désignées ou avec le
                    commerce du pétrole, des produits pétroliers et des produits pétro-
                    chimiques iraniens ». Les sections 3, 4 et 5 définissent la teneur et les
                    modalités d’application d’un « éventail de sanctions visant le secteur auto-
                    mobile iranien et le commerce du pétrole, des produits pétroliers et des
                    produits pétrochimiques iraniens ». La section 6 concerne les « sanctions
                    visant le rial iranien ». La section 7 concerne les « sanctions visant le
                    détournement de biens destinés au peuple iranien, le transfert à destina-
                    tion de l’Iran de biens ou de technologies susceptibles d’être utilisés pour
                    la commission d’actes constitutifs de violations des droits de l’homme, et
                    l’exercice de la censure ». La section 8 concerne les « activités des entités
                    détenues ou contrôlées par une personne physique ou morale américaine
                    et établies ou maintenues en dehors du territoire des Etats-Unis ». La sec-
                    tion 9 abroge des décrets antérieurs par lesquels étaient mis en œuvre les
                    engagements pris par les Etats-Unis dans le cadre du plan d’action.
                       23. La section 2 e) du décret 13846 prévoit que certaines sous-­sections
                    de la section 3 ne s’appliquent pas à toute personne qui réalise ou facilite
                    une opération concernant la fourniture, y compris la vente, de produits
                    agricoles, de denrées alimentaires, de médicaments ou de matériel médical
                    à destination de l’Iran.


                                          II. Compétence prima facie

                                             1. Introduction générale
                       24. La Cour ne peut indiquer des mesures conservatoires que si les dis-
                    positions invoquées par le demandeur semblent, prima facie, constituer une
                    base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
                    de s’assurer de manière définitive qu’elle a compétence quant au fond de
                    l’affaire (voir, par exemple, Jadhav (Inde c. Pakistan), mesures conserva-
                    toires, ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 236, par. 15).
                       25. En la présente espèce, l’Iran entend fonder la compétence de la
                    Cour sur le paragraphe 1 de l’article 36 du Statut de la Cour ainsi que sur

                                                                                              11




5 CIJ1151.indb 19                                                                                   20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   631

                    le paragraphe 2 de l’article XXI du traité d’amitié (voir le paragraphe 3
                    plus haut). La Cour doit, en premier lieu, rechercher si elle a compétence
                    prima facie pour statuer sur l’affaire au fond, ce qui lui permettrait — sous
                    réserve que les autres conditions nécessaires soient réunies — d’indiquer
                    des mesures conservatoires.
                       26. Le paragraphe 2 de l’article XXI du traité de 1955 dispose ce qui suit :
                           « Tout différend qui pourrait s’élever entre les Hautes Parties
                         contractantes quant à l’interprétation ou à l’application du présent
                         Traité et qui ne pourrait pas être réglé d’une manière satisfaisante
                         par la voie diplomatique sera porté devant la Cour internationale de
                         Justice, à moins que les Hautes Parties contractantes ne conviennent
                         de le régler par d’autres moyens pacifiques. »

                                 2. Existence d’un différend quant à l’interprétation
                                         ou à l’application du traité d’amitié
                       27. Le paragraphe 2 de l’article XXI du traité de 1955 subordonne la
                    compétence de la Cour à l’existence d’un différend quant à l’interpréta-
                    tion ou à l’application du traité. La Cour doit donc vérifier prima facie s’il
                    est satisfait à deux conditions distinctes, à savoir qu’il existe un différend
                    entre les Parties et que ce différend a trait « à l’interprétation ou à l’appli-
                    cation » du traité de 1955.
                       28. Comme la Cour l’a noté à plusieurs reprises, il existe un différend
                    entre des Etats lorsque leurs points de vue quant à l’exécution ou à la
                    non-­exécution de certaines obligations internationales sont nettement
                    opposés (voir Application de la convention internationale pour la répression
                    du financement du terrorisme et de la convention internationale sur l’élimi-
                    nation de toutes les formes de discrimination raciale (Ukraine c. Fédération
                    de Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J.
                    Recueil 2017, p. 115, par. 22, citant l’affaire relative à des Violations
                    alléguées de droits souverains et d’espaces maritimes dans la mer des
                    ­
                    Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
                    Recueil 2016 (I), p. 26, par. 50). Il faut que la réclamation de l’un d’entre
                    eux « se heurte à l’opposition manifeste » de l’autre (Sud-Ouest africain
                    (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions pré­
                    liminaires, arrêt, C.I.J. Recueil 1962, p. 328).
                       29. La Cour note que, dans la présente affaire, les Parties ne contestent
                    pas l’existence d’un différend. Elles divergent cependant sur la question de
                    savoir si ce différend a trait « à l’interprétation ou à l’application » du
                    traité de 1955.
                       30. A l’effet d’établir si le différend entre les Parties a trait « à l’inter-
                    prétation ou à l’application » du traité de 1955, la Cour ne peut se borner
                    à constater que l’une des Parties soutient que le traité s’applique alors que
                    l’autre le nie (cf. Immunités et procédures pénales (Guinée équatoriale
                    c. France), mesures conservatoires, ordonnance du 7 décembre 2016,
                    C.I.J. Recueil 2016 (II), p. 1159, par. 47). Elle doit au contraire recher-

                                                                                                  12




5 CIJ1151.indb 21                                                                                       20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  632

                    cher si les actes dont le demandeur tire grief sont, prima facie, susceptibles
                    d’entrer dans les prévisions de cet instrument et si, par suite, le différend
                    est de ceux dont elle pourrait avoir compétence pour connaître
                    ratione materiae.

                                                         * *
                        31. L’Iran soutient que le différend entre les Parties a trait « à l’inter-
                    prétation ou à l’application » du traité d’amitié. Il affirme que ce différend
                    est en rapport avec des manquements des Etats-Unis aux obligations qui
                    leur incombent au titre, en particulier, du paragraphe 1 de l’article IV
                    (traitement juste et équitable), du paragraphe 1 de l’article VII (interdic-
                    tion des restrictions en matière de paiements, remises et autres transferts
                    de fonds), des paragraphes 1 et 2 de l’article VIII (octroi du traitement de
                    la nation la plus favorisée s’agissant de l’importation ou de l’exportation
                    de certains produits), des paragraphes 2 (octroi aux ressortissants et
                    sociétés du traitement national ou du traitement de la nation la plus favo-
                    risée s’agissant de l’importation ou l’exportation) et 3 (interdiction des
                    mesures discriminatoires s’agissant de la capacité des importateurs et des
                    exportateurs de souscrire une assurance contre les risques maritimes) de
                    l’article IX et du paragraphe 1 de l’article X (liberté de commerce) du
                    traité de 1955. Il explique que ces manquements résultent de la décision
                    que les Etats-Unis ont prise le 8 mai 2018 de « rétablir et de faire appli-
                    quer les sanctions » qu’ils avaient précédemment décidé de lever en appli-
                    cation du plan d’action, ainsi que de l’annonce par leur président de
                    l’imposition de « nouvelles sanctions ». L’Iran est d’avis que le plan en
                    ­lui-même ne constitue que le contexte dans lequel les « sanctions » ont été
                     prises. Il souligne que la décision des Etats-Unis de se retirer de ce plan
                     n’est pas l’objet du différend qu’il a soumis à la Cour.
                        32. En ce qui concerne le paragraphe 1 de l’article XX du traité de
                     1955, qui énonce une liste de mesures à l’application desquelles le traité ne
                     fait pas obstacle, l’Iran soutient que cette disposition n’exclut pas qu’un
                     différend quant à ces mesures puisse avoir trait « à l’interprétation ou à
                     l’application » du traité. Il fait observer qu’un tel différend peut surgir au
                     sujet de l’application du paragraphe 1 de l’article XX et porter sur la
                     licéité de mesures prétendument adoptées en vertu de cette disposition.
                     En conséquence, selon lui, la Cour peut avoir compétence pour connaître
                     d’un différend relatif à ces mesures. L’Iran rappelle que, dans l’arrêt
                     qu’elle a rendu en 1996 sur l’exception préliminaire en l’affaire des Plates-­
                     formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                     la Cour a déjà estimé que le traité de 1955 ne contenait aucune « disposi-
                    tion excluant expressément certaines matières de [s]a compétence ». Il rap-
                    pelle en outre que la Cour a constaté que l’alinéa d) du paragraphe 1 de
                    l’article XX, qui dispose que le traité de 1955 ne fera pas obstacle, notam-
                    ment, à l’application de mesures nécessaires à la protection des intérêts
                    vitaux d’une partie sur le plan de la sécurité, ne restreignait pas sa compé-
                    tence dans cette affaire, mais offrait seulement aux parties une défense au

                                                                                               13




5 CIJ1151.indb 23                                                                                     20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                  633

                    fond qu’il leur appartiendrait, le cas échéant, de faire valoir le moment
                    venu (C.I.J. Recueil 1996 (II), p. 811, par. 20). L’Iran soutient qu’il n’y a
                    aucune raison en l’espèce que la Cour s’écarte de ses conclusions anté-
                    rieures, selon lesquelles les dispositions de l’article XX du traité de 1955
                    prévoient des exceptions aux obligations de fond énoncées dans d’autres
                    articles du traité, et non à la compétence de la Cour en vertu du para-
                    graphe 2 de l’article XXI dudit traité.
                       33. L’Iran plaide en outre que, en tout état de cause, les « sanctions »
                    annoncées le 8 mai 2018 ne relèvent pas des exceptions prévues aux ali-
                    néas b) et d) du paragraphe 1 de l’article XX du traité de 1955 invoqué
                    par les Etats-Unis. En ce qui concerne l’alinéa b) du paragraphe 1 de
                    l’article XX, qui ne fait pas obstacle à l’application de mesures « [c]oncer-
                    nant les substances fissiles, les sous‑produits radioactifs desdites subs-
                    tances et les matières qui sont la source de substances fissiles », il soutient
                    que les « sanctions » n’ont, de fait, pas trait à des substances fissiles et ne
                    concernent pas leurs sources ni sous-­produits. Il note qu’aucune des opé-
                    rations visées par les « sanctions » ne concerne ces substances. Pour ce qui
                    est de l’exception prévue à l’alinéa d) du paragraphe 1 de l’article XX,
                    l’Iran fait valoir que, même si l’Etat qui l’invoque jouit d’un « large pou-
                    voir discrétionnaire » dans la mise en œuvre de cette disposition, l’exercice
                    de ce pouvoir est soumis à l’obligation de bonne foi de l’Etat en question.
                    Cet Etat doit établir que les mesures étaient véritablement « nécessaires à
                    la protection de ses intérêts vitaux sur le plan de la sécurité ». L’Iran
                    ajoute que les allégations des Etats-Unis au sujet de ses activités liées au
                    nucléaire sont contredites par de très nombreux documents émanant de la
                    commission conjointe et de l’AIEA. Il soutient donc que les Etats-Unis
                    n’ont pas été à même d’établir que les mesures étaient « nécessaires pour
                    protéger leurs intérêts vitaux [sur le plan] de [la] sécurité ».

                                                          *
                       34. Les Etats-Unis affirment que le différend entre les Parties n’a pas
                    trait « à l’interprétation ou à l’application » du traité de 1955. A ce pro-
                    pos, ils font d’abord valoir que le différend est né dans le cadre du plan
                    d’action et est exclusivement lié à ­celui-ci. Ils soutiennent ensuite que les
                    mesures annoncées le 8 mai 2018, qui constituent les violations alléguées
                    du traité de 1955, sont en tout état de cause couvertes par les exceptions
                    énumérées au paragraphe 1 de l’article XX dudit traité, en particulier aux
                    alinéas b) et d), et que le différend ne relève donc pas du champ d’appli-
                    cation ratione materiae du traité de 1955.
                       35. Les Etats-Unis soutiennent que le plan d’action est un instrument
                    multilatéral distinct et qu’il n’y figure aucune clause compromissoire pré-
                    voyant la compétence de la Cour. Ils font valoir que la décision annoncée
                    le 8 mai 2018 a été prise à la lumière du comportement de l’Iran après
                    l’adoption du plan d’action et qu’elle était fondée sur des préoccupations
                    en matière de sécurité nationale concernant des éléments spécifiques du
                    plan. Selon les Etats‑Unis, le plan d’action prévoit un autre mécanisme

                                                                                                14




5 CIJ1151.indb 25                                                                                     20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                  634

                    pour le règlement des différends, qui « exclut nécessairement, dans son
                    texte et dans sa structure, le consentement à la compétence de la Cour, au
                    bénéfice du règlement du différend par la voie politique ».
                       36. En ce qui concerne la portée du paragraphe 1 de l’article XX du
                    traité de 1955, les Etats‑Unis avancent que cet article prévoit que le traité
                    ne fait pas obstacle à « l’application » des mesures qui y sont énumérées et
                    que, par conséquent, la clause compromissoire concernant tout différend
                    « quant à l’interprétation ou à l’application » du traité « ne s’applique pas
                    aux mesures ainsi exclues ». Ils affirment que la disposition en question est
                    donc une disposition expresse soustrayant certaines mesures au champ
                    d’application du traité et ils considèrent qu’elle exclut la compétence de la
                    Cour à l’égard des demandes de l’Iran dans la présente affaire. Compte
                    tenu de ce qui précède, les Etats-Unis concluent qu’il ne peut y avoir de
                    différend « quant à l’interprétation ou à l’application » du traité en ce qui
                    concerne ces mesures et que, en conséquence, la Cour n’a pas compétence
                    prima facie.
                       37. Plus précisément, s’agissant de l’exception figurant à l’alinéa b) du
                    paragraphe 1 de l’article XX concernant les substances fissiles, les Etats-
                    Unis font valoir que le libellé souple de ce texte ménage très largement
                    toute la gamme des mesures qui pourraient être élaborées et adoptées
                    pour contrôler et prévenir la prolifération de substances nucléaires sen-
                    sibles. Ils affirment que les « sanctions » annoncées le 8 mai 2018 visent à
                    combler les lacunes du plan d’action à cet égard. Quant à l’alinéa d) du
                    paragraphe 1 de l’article XX, les Etats-Unis considèrent qu’il confère une
                    « large discrétion » à l’Etat qui l’invoque. Selon eux, le rétablissement des
                    « sanctions » économiques contre le nucléaire, qui avaient été levées dans
                    le sillage du plan d’action, est basé sur une décision fondamentale en
                    matière de sécurité nationale, telle qu’énoncée dans le mémorandum pré-
                    sidentiel en date du 8 mai 2018, et relève de la disposition relative aux
                    « intérêts vitaux sur le plan de la sécurité ».

                                                         * *
                       38. De l’avis de la Cour, le fait que le différend entre les Parties soit né
                    à l’occasion et dans le contexte de la décision des Etats-Unis de se retirer
                    du plan d’action n’exclut pas, par l­ui-même, la possibilité que ce différend
                    ait trait à l’interprétation ou à l’application du traité d’amitié (cf. Plates-­
                    formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique,
                    exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 811‑812, par. 21).
                    D’une manière générale, certains actes peuvent entrer dans le champ de
                    plusieurs instruments juridiques et un différend relatif à ces actes peut
                    avoir trait « à l’interprétation ou à l’application » de plusieurs traités ou
                    autres instruments. Pour autant qu’elles puissent constituer des manque-
                    ments à certaines obligations découlant du traité de 1955, les mesures que
                    les Etats-Unis ont adoptées après leur décision de se retirer du plan
                    d’action ont un rapport avec l’interprétation ou l’application de cet
                    ­
                    ­instrument.

                                                                                                15




5 CIJ1151.indb 27                                                                                      20/06/19 09:17

                                      traité d’amitié de 1955 (ordonnance 3 X 18)                                                   635

                       39. La Cour fait également observer que le plan d’action ne réserve pas
                    au mécanisme qu’il établit compétence exclusive pour le règlement des
                    différends quant aux mesures adoptées dans son contexte, qui peuvent
                    relever de la compétence d’un autre mécanisme. Elle considère en consé-
                    quence que le plan d’action et son mécanisme de règlement des différends
                    ne soustraient pas au champ d’application ratione materiae du traité
                    d’amitié les mesures mises en cause ni n’excluent l’applicabilité de sa
                    clause compromissoire.
                       40. La Cour note aussi que, alors que l’Iran conteste la conformité des
                    mesures adoptées avec plusieurs dispositions du traité de 1955, les Etats-
                    Unis invoquent pour leur part expressément le paragraphe 1 de l’ar-
                    ticle XX de ce traité. Les alinéas b) et d) de cette disposition se lisent
                    comme suit :
                             « Le présent Traité ne fera pas obstacle à l’application de mesures :
                         �����������������������������������������������������������������������������������������������������������������
                         b) Concernant les substances fissiles, les sous-­produits radioactifs
                              desdites substances et les matières qui sont la source de substances
                              fissiles ;
                         �����������������������������������������������������������������������������������������������������������������
                         d) Ou nécessaires à 1’exécution des obligations de l’une ou l’autre des
                              Hautes Parties contractantes relatives au maintien ou au rétablis-
                              sement de la paix et de la sécurité internationales ou à la protection
                              des intérêts vitaux de cette Haute Partie contractante sur le plan
                              de la sécurité. »
                       41. Comme la Cour a eu l’occasion de le faire observer en l’affaire des
                    Plates‑formes pétrolières, le traité de 1955 ne contient aucune disposition
                    excluant expressément certaines matières de sa compétence. La Cour a été
                    d’avis que l’alinéa d) du paragraphe 1 de l’article XX « ne restrei[gnait] pas
                    sa compétence » dans cette affaire. Elle a estimé au contraire que cette dispo-
                    sition « offr[ait] seulement aux Parties une défense au fond qu’il leur appar-
                    tiendra[it], le cas échéant, de faire valoir le moment venu » (voir Plates-­formes
                    pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique), exception
                    préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 811, par. 20).
                       42. La Cour relève que le paragraphe 1 de l’article XX définit un
                    nombre limité de cas dans lesquels, nonobstant les dispositions du traité,
                    les Parties peuvent appliquer certaines mesures. La question de savoir si,
                    et dans quelle mesure, le défendeur est en l’espèce fondé à invoquer ces
                    exceptions est une question susceptible d’examen judiciaire qui relève
                    donc pleinement de la portée ratione materiae de la compétence de la
                    Cour « quant à l’interprétation ou à l’application » du traité en vertu du
                    paragraphe 2 de l’article XXI (voir également Activités militaires et para-
                    militaires au Nicaragua et contre ­celui-ci (Nicaragua c. Etats‑Unis d’Amé-
                    rique), fond, arrêt, C.I.J. Recueil 1986, p. 116, par. 222).
                       43. La Cour considère que le traité de 1955 contient des règles instau-
                    rant la liberté de commerce et d’échanges entre les Etats-Unis et l’Iran,

                                                                                                                                       16




5 CIJ1151.indb 29                                                                                                                             20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                  636

                    dont des règles spécifiques interdisant les restrictions à l’importation et à
                    l’exportation de produits provenant de l’un ou l’autre pays, ainsi que des
                    règles relatives aux paiements et aux transferts de fonds entre eux. De
                    l’avis de la Cour, certaines mesures adoptées par les Etats-Unis, par
                    exemple la révocation des permis et autorisations accordés pour certaines
                    opérations commerciales entre l’Iran et les Etats-Unis, l’interdiction du
                    commerce de certains produits, et les restrictions frappant les activités
                    financières, pourraient être considérées comme ayant un lien avec certains
                    droits et obligations des Parties découlant de ce traité. La Cour estime en
                    conséquence que, à tout le moins, les mesures susvisées dont l’Iran tire
                    grief sont effectivement, prima facie, susceptibles de relever du champ
                    d’application ratione materiae du traité de 1955.
                       44. La Cour constate que les éléments mentionnés c­ i-­dessus sont suffi-
                    sants à ce stade pour établir que le différend entre les Parties a trait à
                    l’interprétation ou à l’application du traité d’amitié.

                     3. La question du règlement satisfaisant par la voie diplomatique au sens
                               du paragraphe 2 de l’article XXI du traité d’amitié
                       45. La Cour rappelle que, aux termes du paragraphe 2 de l’article XXI
                    du traité de 1955, le différend qui lui est soumis ne doit pas non plus avoir
                    été « réglé d’une manière satisfaisante par la voie diplomatique ». De plus,
                    le même paragraphe dispose que tout différend quant à l’interprétation
                    ou à l’application du traité est soumis à la Cour, « à moins que les [Par-
                    ties] ne conviennent de le régler par d’autres moyens pacifiques ». La Cour
                    note qu’aucune des Parties ne prétend qu’elles ont convenu d’un règle-
                    ment de leur différend par tout autre moyen pacifique.

                                                         * *
                       46. En ce qui concerne la disposition figurant au paragraphe 2 de l’ar-
                    ticle XXI du traité de 1955, qui prévoit que le différend ne doit pas avoir
                    été « réglé d’une manière satisfaisante par la voie diplomatique » avant
                    d’être soumis à la Cour, l’Iran fait valoir qu’il suffit que la Cour prenne
                    note du fait que tel est le cas. Il rappelle que la Cour a déjà jugé que,
                    contrairement aux clauses compromissoires figurant dans d’autres traités
                    qui sont rédigées différemment, le paragraphe 2 de l’article XXI du traité
                    de 1955 énonce une condition purement objective : le non‑règlement du
                    différend par la voie diplomatique.
                       47. En outre, l’Iran indique qu’il a adressé deux notes verbales à l’am-
                    bassade de Suisse à Téhéran (section des intérêts étrangers), qui sert de
                    canal de communication entre les Gouvernements des Parties, les 11
                    et 19 juin 2018, respectivement. Il fait observer que, dans sa note verbale
                    du 11 juin 2018, il affirmait, en particulier, que « les sanctions unilatérales
                    prises par les Etats-Unis à [son] égard … [étaient contraires aux] obliga-
                    tions internationales de ceux‑ci [et] [engageaient] leur responsabilité inter-
                    nationale ». Il souligne que, dans sa note verbale en date du 19 juin 2018,

                                                                                                17




5 CIJ1151.indb 31                                                                                     20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  637

                    figurait une référence expresse aux obligations des Etats-Unis énoncées
                    dans le traité de 1955 ; par cette note verbale, l’Iran appelait non seule-
                    ment les Etats-Unis à prendre toutes les mesures nécessaires afin de faire
                    immédiatement cesser ce manquement à leurs obligations internationales,
                    mais annonçait aussi que, si les Etats-Unis ne révoquaient pas leur déci-
                    sion du 8 mai 2018 au plus tard le 25 juin 2018, il « exercera[it] les droits
                    dont il dispos[ait] en vertu du droit international applicable ». L’Iran
                    ajoute que, contrairement à ce qu’ils prétendent, il est assez invraisem-
                    blable que les Etats‑Unis n’aient reçu la seconde note verbale qu’un mois
                    plus tard, et après le dépôt de la requête de l’Iran, car le canal de commu-
                    nication entre les deux Etats fonctionne d’habitude correctement. Selon
                    lui, aucune de ces notes verbales n’a jamais fait l’objet d’une réponse des
                    Etats-Unis, ce qui confirme que le différend entre les deux Etats n’a pas
                    été réglé par la voie diplomatique.
                       48. L’Iran considère qu’il a pleinement démontré que le différend n’a
                    pas été « réglé d’une manière satisfaisante par la voie diplomatique » au
                    sens du paragraphe 2 de l’article XXI du traité de 1955.

                                                          *
                       49. Les Etats-Unis contestent cette position. En particulier, ils affir-
                    ment qu’un demandeur ne peut introduire une instance au titre du para-
                    graphe 2 de l’article XXI qu’au terme d’une véritable tentative de
                    négociation menée sur l’objet du différend dans le but de régler ­celui-ci
                    par la voie diplomatique. Ils soutiennent en outre que les négociations
                    doivent porter sur l’objet du traité invoqué par le demandeur. Selon eux,
                    l’Iran ne leur a jamais offert de réelle possibilité de concertation au sujet
                    des violations alléguées du traité ni n’a jamais tenté d’obtenir satisfaction
                    de ses griefs par la voie diplomatique. Les Etats‑Unis font observer, en
                    particulier, que, sur les deux notes verbales présentées par l’Iran, seule
                    celle du 19 juin 2018 mentionne le traité et qu’elle n’a en outre été reçue
                    par eux que le 19 juillet 2018, soit après le dépôt par l’Iran de sa requête.
                    Quoi qu’il en soit, ils considèrent que les notes verbales iraniennes ne
                    constituent pas une véritable tentative de négociation, puisqu’il n’y est
                    pas « proposé de réunion, de date ou de modalités d’entretien, ni même
                    demandé aux Etats-Unis de répondre ». Les Etats‑Unis ajoutent que, aux
                    plus hauts niveaux politiques, ils « sont prêts à entamer le dialogue avec
                    l’Iran si ­celui-ci entreprend sincèrement de traiter des questions qui préoc-
                    cupent vivement la partie américaine ».

                                                         * *
                      50. La Cour rappelle que le paragraphe 2 de l’article XXI du traité de
                    1955 n’est pas formulé dans des termes semblables à ceux employés dans
                    certaines clauses compromissoires figurant dans d’autres traités, qui, par
                    exemple, imposent une obligation juridique de négocier avant de la saisir
                    (voir Application de la convention internationale pour l’élimination de toutes

                                                                                               18




5 CIJ1151.indb 33                                                                                    20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   638

                    les formes de discrimination raciale (Géorgie c. Fédération de Russie),
                    exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 130, par. 148).
                    Au contraire, le libellé de ce paragraphe a un caractère descriptif et met
                    l’accent sur le fait que le différend ne doit pas avoir été « réglé d’une
                    manière satisfaisante par la voie diplomatique ». Ainsi, point n’est besoin
                    que la Cour examine si des négociations officielles ont été engagées ou si
                    l’absence de règlement diplomatique est due au comportement de l’une ou
                    de l’autre Partie. Il lui suffit de constater que le différend n’a pas été réglé
                    d’une manière satisfaisante par la voie diplomatique avant de lui être sou-
                    mis (voir Plates‑formes pétrolières (République islamique d’Iran c. Etats-
                    Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 210‑211, par. 107).
                       51. Dans la présente espèce, les communications adressées par le Gou-
                    vernement iranien à la section des intérêts étrangers de l’ambassade de
                    Suisse à Téhéran (voir le paragraphe 47) n’ont suscité aucune réponse de
                    la part des Etats-Unis et rien dans le dossier n’établit l’existence d’un
                    échange direct entre les Parties sur cette question. En conséquence, la
                    Cour note que le différend n’avait pas été réglé d’une manière satisfai-
                    sante par la voie diplomatique, au sens du paragraphe 2 de l’article XXI
                    du traité de 1955, avant le dépôt de la requête le 16 juillet 2018.

                                  4. Conclusion quant à la compétence prima facie
                       52. Compte tenu de ce qui précède, la Cour conclut que, prima facie,
                    elle est compétente en vertu du paragraphe 2 de l’article XXI du traité de
                    1955 pour connaître de l’affaire, dans la mesure où le différend entre les
                    Parties a trait « à l’interprétation ou à l’application » dudit traité.


                              III. Les droits dont la protection est recherchée
                                           et les mesures demandées

                       53. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
                    de l’article 41 de son Statut a pour objet de sauvegarder les droits de cha-
                    cune des parties dans une affaire donnée, dans l’attente de sa décision
                    finale. Il s’ensuit que la Cour doit veiller à sauvegarder par de telles
                    mesures les droits qu’elle pourrait par la suite reconnaître à l’une ou
                    l’autre des parties. Aussi ne peut-elle exercer ce pouvoir que si elle est
                    convaincue que les droits revendiqués par la partie demanderesse sont à
                    tout le moins plausibles (voir, par exemple, Application de la convention
                    internationale pour la répression du financement du terrorisme et de la
                    convention sur l’élimination de toutes les formes de discrimination raciale
                    (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
                    19 avril 2017, C.I.J. Recueil 2017, p. 126, par. 63).
                       54. Ainsi, à ce stade de la procédure, la Cour n’est pas appelée à déter-
                    miner de manière définitive si les droits que l’Iran souhaite voir préservés
                    existent ; il lui suffit de décider si les droits que l’Iran fait valoir sur le
                    fond, et qu’il cherche à préserver dans l’attente de la décision finale de la

                                                                                                 19




5 CIJ1151.indb 35                                                                                      20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   639

                    Cour, sont plausibles. En outre, il doit exister un lien entre les droits dont
                    la protection est recherchée et les mesures conservatoires demandées
                    (C.I.J. Recueil 2017, p. 126, par. 64).

                                                          * *
                       55. L’Iran affirme que les droits qu’il tient du traité de 1955 et qu’il
                    souhaite voir protégés sont plausibles dans la mesure où ils découlent
                    d’une interprétation possible et d’une lecture normale du texte du traité.
                    Il soutient en outre que les éléments de preuve dont dispose la Cour
                    montrent que les « sanctions » rétablies à la suite de la décision prise le
                    8 mai 2018 par les Etats‑Unis emportent violation des droits qui lui sont
                    reconnus par le traité.
                       56. En particulier, l’Iran invoque le paragraphe 1 de l’article IV du
                    traité de 1955, rappelant que cette disposition garantit un traitement juste
                    et équitable aux sociétés et ressortissants iraniens, ainsi qu’à leurs biens et
                    entreprises, et interdit toute mesure arbitraire ou discriminatoire suscep-
                    tible de porter atteinte à leurs droits (y compris contractuels) et intérêts
                    légalement acquis, les Etats‑Unis étant en outre tenus d’assurer des voies
                    d’exécution efficaces aux droits contractuels, légitimement nés, des socié-
                    tés et ressortissants iraniens. L’Iran affirme que les « sanctions », telles que
                    celles qui sont visées à l’alinéa ii) de la section 1 du décret 13846 du 6 août
                    2018 et qui s’appliquent à toute personne qui apporterait, à compter du
                    5 novembre 2018, un quelconque soutien, sous forme d’assistance maté-
                    rielle, de parrainage, d’aide financière, matérielle ou technologique, de
                    biens ou de services, à la National Iranian Oil Company ou à la Banque
                    centrale d’Iran, sont incompatibles avec les droits qui lui sont garantis
                    par le paragraphe 1 de l’article IV.
                       57. L’Iran fait également observer que le paragraphe 1 de l’article VII
                    du traité de 1955 interdit toute restriction en matière de paiements,
                    remises et autres transferts de fonds à destination ou en provenance de
                    son territoire. Il fait valoir que l’application des « sanctions », notamment
                    de celles qui visent l’achat ou l’acquisition de billets de banque des Etats-
                    Unis et les opérations importantes liées à l’achat ou à la vente de rial
                    iranien, revient ni plus ni moins à imposer des restrictions en matière de
                    paiements, remises et autres transferts de fonds à destination ou en pro-
                    venance de l’Iran.
                       58. L’Iran relève en outre que le paragraphe 1 de l’article VIII exige
                    des Etats-Unis qu’ils accordent aux produits iraniens, ainsi qu’aux pro-
                    duits destinés à l’exportation vers l’Iran, un traitement non moins favo-
                    rable que celui qu’ils accordent aux produits similaires provenant de tout
                    pays tiers ou destinés à l’exportation vers tout pays tiers. Quant au para-
                    graphe 2 du même article, l’Iran estime qu’il proscrit la restriction ou
                    l’interdiction par les Etats-Unis de l’importation de tout produit iranien
                    ou de l’exportation de tout produit vers le territoire iranien, à moins que
                    l’importation ou l’exportation d’un produit similaire en provenance ou à
                    destination de tout pays tiers ne soient de la même manière restreintes ou

                                                                                                 20




5 CIJ1151.indb 37                                                                                      20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  640

                    interdites. L’Iran estime que la révocation des permis et autorisations qui
                    habilitaient des entités à vendre et à exporter vers l’Iran, entre autres, des
                    aéronefs de transport commercial ainsi que des pièces détachées et des
                    services connexes, et à importer aux Etats-Unis des denrées alimentaires
                    et des tapis en provenance d’Iran, « entrave à l’évidence les importations
                    et exportations de produits iraniens et américains » entre les territoires des
                    deux Parties.
                       59. L’Iran considère également que le paragraphe 2 de l’article IX
                    exige des Etats‑Unis qu’ils accordent aux sociétés et ressortissants ira-
                    niens un traitement non moins favorable que celui qu’ils accordent aux
                    ressortissants et sociétés de tout pays tiers, pour toutes les questions rela-
                    tives à l’importation et à l’exportation. Il estime qu’en réalité, par leurs
                    « sanctions » telles que l’imposition de restrictions aux personnes phy-
                    siques ou morales étrangères qui importent ou exportent des produits en
                    provenance ou à destination du territoire iranien, les Etats-Unis lui
                    réservent spécifiquement le traitement le moins favorable, en ciblant les
                    secteurs iraniens de la finance, de la banque, du transport maritime et du
                    pétrole.
                       60. L’Iran soutient encore que le paragraphe 3 de l’article IX interdit
                    toute mesure de caractère discriminatoire qui aurait pour effet d’empê-
                    cher directement ou indirectement les importateurs ou exportateurs ira-
                    niens de souscrire une assurance maritime auprès de compagnies
                    américaines. Il fait valoir que les Etats-Unis ont rétabli des « sanctions »
                    contre quiconque fournit des services de garantie ou de réassurance
                    à la National Iranian Oil Company ou à la National Iranian Tanker
                    Company, ce qui a pour effet d’entraver l’exercice du droit qu’il tient de
                    l’article IX.
                       61. Enfin, l’Iran affirme que les « sanctions » portent atteinte aux droits
                    que lui confère le paragraphe 1 de l’article X du traité d’amitié, qui garan-
                    tit la liberté de commerce et de navigation entre les territoires des deux
                    Parties contractantes. S’agissant de son droit à la liberté de commerce,
                    l’Iran plaide, en particulier, que le terme « commerce » doit être compris
                    au sens large et que tout acte qui entraverait cette liberté est interdit. Il
                    fait valoir que de multiples aspects des « sanctions » américaines ont une
                    incidence directe ou indirecte sur des opérations commerciales indivi-
                    duelles.

                                                          *
                       62. Les Etats-Unis, pour leur part, considèrent que l’Iran n’a aucun
                    droit plausible en rapport avec les mesures annoncées le 8 mai 2018. Pre-
                    mièrement, ils réaffirment qu’en fait les droits revendiqués découlent du
                    plan d’action et sont liés aux avantages que l’Iran tirait de cet instrument.
                    Ils prétendent que l’Iran a clairement indiqué que sa requête concernait
                    exclusivement leur décision souveraine de mettre un terme à leur partici-
                    pation au plan d’action. Selon eux, l’Iran n’est pas en mesure de démon-
                    trer que ses droits découlent de façon plausible du traité d’amitié. Les

                                                                                               21




5 CIJ1151.indb 39                                                                                    20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  641

                    Etats‑Unis estiment que la violation qui leur est reprochée est leur propre
                    décision de se retirer du plan d’action, et que l’Iran cherche par sa
                    demande à « faire rétablir les avantages dont il bénéficiait dans le cadre
                    du[dit] plan d’action ».
                       63. Deuxièmement, les Etats-Unis soutiennent que les droits dont
                    l’Iran se prévaut au titre du traité de 1955 ne peuvent être jugés plausibles
                    en l’espèce parce que les mesures mises en cause sont licites au regard du
                    paragraphe 1 de l’article XX de ce traité. Selon eux, le fait que le traité
                    d’amitié exclue du champ d’application des obligations des Parties les
                    mesures énoncées audit paragraphe devrait conduire la Cour à conclure
                    que les demandes de l’Iran n’ont pas, sur le fond, « un caractère suffisam-
                    ment sérieux ». Les Etats‑Unis affirment en particulier que les droits
                    conventionnels revendiqués par l’Iran sont expressément limités par les
                    exceptions dont eux-mêmes peuvent se prévaloir pour prendre des mesures
                    « [c]oncernant les substances fissiles » (alinéa b)) ou « nécessaires … à la
                    protection [de leurs] intérêts vitaux … sur le plan de la sécurité » (ali-
                    néa d)). Ils en concluent que, à cet égard également, les droits revendiqués
                    par l’Iran ne sont pas plausibles.

                                                         * *
                       64. La Cour fait observer pour commencer que les griefs exposés dans
                    la requête de l’Iran ne font référence qu’à des violations alléguées du
                    traité de 1955 ; ils ne renvoient à aucune disposition du plan d’action.
                       65. En vertu des dispositions du traité de 1955 invoquées par l’Iran, les
                    deux Parties contractantes jouissent d’un certain nombre de droits en
                    relation avec les opérations financières, l’importation et l’exportation de
                    produits à destination ou en provenance de leurs territoires respectifs, le
                    traitement qu’elles accordent mutuellement à leurs ressortissants et socié-
                    tés, et, plus généralement, la liberté de commerce et de navigation. La
                    Cour note en outre que les Etats‑Unis ne contestent pas, en soi, que l’Iran
                    tienne ces droits du traité de 1955, ou que les mesures adoptées puissent
                    avoir une incidence sur lesdits droits. En revanche, les Etats-Unis font
                    valoir que le paragraphe 1 de l’article XX du traité les autorise à appli-
                    quer certaines mesures, entre autres, pour protéger leurs intérêts vitaux
                    sur le plan de la sécurité, et affirment que la plausibilité des droits reven-
                    diqués par l’Iran doit être appréciée au regard de la plausibilité de leurs
                    propres droits.
                       66. Le paragraphe 1 de l’article IV, le paragraphe 1 de l’article VII, les
                    paragraphes 1 et 2 de l’article VIII, les paragraphes 2 et 3 de l’article IX
                    et le paragraphe 1 de l’article X du traité de 1955, qui sont les dispositions
                    invoquées par l’Iran, se lisent comme suit :
                                                      « Article IV
                           1. Chacune des Hautes Parties contractantes accordera en tout
                        temps un traitement juste et équitable aux ressortissants et aux socié-
                        tés de l’autre Haute Partie contractante, ainsi qu’à leurs biens et à

                                                                                               22




5 CIJ1151.indb 41                                                                                    20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                                                   642

                    leurs entreprises ; elle ne prendra aucune mesure arbitraire ou discri-
                    minatoire pouvant porter atteinte à leurs droits ou à leurs intérêts
                    légalement acquis et, en conformité des lois applicables en la matière,
                    elle assurera des voies d’exécution efficaces à leurs droits contractuels
                    légitimement nés.
                    �����������������������������������������������������������������������������������������������������������������
                                                                      Article VII
                        1. Aucune des Hautes Parties contractantes n’imposera de restric-
                    tions en matière de paiements, remises et transferts de fonds à desti-
                    nation ou en provenance des territoires de l’autre Haute Partie
                    contractante sauf : a) dans la mesure nécessaire afin que les res-
                    sources en devises étrangères soient suffisantes pour régler le prix des
                    marchandises et des services indispensables à la santé et au bien‑être
                    de sa population ; et b) dans le cas d’un membre du Fonds monétaire
                    international, s’il s’agit de restrictions expressément approuvées par
                    le Fonds.
                    �����������������������������������������������������������������������������������������������������������������
                                                                     Article VIII
                        1. Chacune des Hautes Parties contractantes accordera aux pro-
                    duits de l’autre Haute Partie contractante, quelle qu’en soit la prove-
                    nance et indépendamment du mode de transport utilisé, ainsi qu’aux
                    produits destinés à l’exportation vers les territoires de cette autre
                    Haute Partie contractante, quels que soient l’itinéraire et le mode de
                    transport utilisés, un traitement non moins favorable que celui qui
                    est accordé aux produits similaires provenant de tout pays tiers ou
                    destinés à l’exportation vers tout pays tiers, pour toutes les questions
                    qui ont trait : a) aux droits de douane et autres taxes ainsi qu’aux
                    règles et formalités applicables en matière d’importation et d’expor-
                    tation ; et b) à la fiscalité, la vente, la distribution, l’entreposage et
                    l’utilisation desdits produits sur le plan national. La même règle s’ap-
                    pliquera au transfert international des sommes versées en paiement
                    des importations ou des exportations.
                        2. Aucune des Hautes Parties contractantes ne restreindra ou n’in-
                    terdira l’importation d’un produit de l’autre Haute Partie contrac-
                    tante ou l’exportation d’un produit destiné aux territoires de l’autre
                    Haute Partie contractante, à moins que l’importation d’un produit
                    similaire provenant de tout pays tiers, ou l’exportation d’un produit
                    similaire à destination de tous les pays tiers ne soient, de la même
                    manière, interdites ou restreintes.
                    �����������������������������������������������������������������������������������������������������������������
                                                                       Article IX
                    �����������������������������������������������������������������������������������������������������������������
                        2. Les ressortissants et les sociétés de l’une des Hautes Parties
                    contractantes bénéficieront, pour toutes les questions qui ont trait

                                                                                                                                  23




5 CIJ1151.indb 43                                                                                                                        20/06/19 09:17

                                      traité d’amitié de 1955 (ordonnance 3 X 18)                                                   643

                         aux importations et aux exportations, d’un traitement non moins
                         favorable que celui qui est accordé aux ressortissants et aux sociétés
                         de l’autre Haute Partie contractante ou de tout pays tiers.
                             3. Aucune des Hautes Parties contractantes n’imposera de mesures
                         de caractère discriminatoire ayant pour effet d’empêcher, directe-
                         ment ou indirectement, les importateurs ou les exportateurs de pro-
                         duits originaires de l’un ou l’autre pays, d’assurer lesdits produits
                         contre les risques maritimes auprès de compagnies de l’une ou l’autre
                         des Hautes Parties contractantes.
                         �����������������������������������������������������������������������������������������������������������������
                                                        Article X
                           1. Il y aura liberté de commerce et de navigation entre les terri-
                         toires des deux Hautes Parties contractantes. »
                       67. La Cour relève que l’Iran semble fonder les droits qu’il souhaite
                    voir préservés sur une interprétation possible du traité de 1955 et sur
                    l’établissement prima facie des faits pertinents. De plus, elle est d’avis que
                    certaines des mesures annoncées le 8 mai 2018 et partiellement mises en
                    application par le décret 13846 du 6 août 2018, telles que la révocation
                    des autorisations accordées pour l’importation de produits iraniens, les
                    restrictions imposées aux opérations financières et l’interdiction de cer-
                    taines activités commerciales, semblent susceptibles d’avoir une incidence
                    sur certains des droits que l’Iran fait valoir au titre de certaines disposi-
                    tions du traité de 1955 (voir le paragraphe 66 plus haut).
                       68. Cela étant, pour apprécier la plausibilité des droits revendiqués par
                    l’Iran au titre du traité de 1955, la Cour doit tenir compte également de
                    l’invocation par les Etats-Unis des alinéas b) et d) du paragraphe 1 de
                    l’article XX du même instrument. A ce stade de la procédure, point n’est
                    besoin d’examiner exhaustivement les droits respectifs des Parties en vertu
                    du traité de 1955. La Cour considère toutefois que, pour autant que les
                    mesures mises en cause par l’Iran puissent concerner « [d]es substances
                    fissiles, les sous-­produits radioactifs desdites substances et les matières qui
                    [en] sont la source » ou s’avérer « nécessaires … à la protection des intérêts
                    vitaux … sur le plan de la sécurité » des Etats-Unis, l’application des ali-
                    néas b) ou d) du paragraphe 1 de l’article XX pourrait affecter certains
                    au moins des droits dont se prévaut l’Iran au titre du traité d’amitié.
                       69. La Cour n’en estime pas moins que d’autres droits revendiqués par
                    l’Iran en vertu du traité de 1955 ne seraient pas ainsi affectés. En particu-
                    lier, les droits de l’Iran ayant trait à l’importation et à l’achat de biens
                    nécessaires à des fins humanitaires ou à la sécurité de l’aviation civile ne
                    peuvent être plausiblement considérés comme donnant lieu à l’invocation
                    des alinéas b) et d) du paragraphe 1 de l’article XX.
                       70. Compte tenu de ce qui précède, la Cour conclut que, à ce stade de
                    la procédure, certains des droits revendiqués par l’Iran au titre du traité
                    de 1955 sont plausibles dans la mesure où ils ont trait à l’importation et à
                    l’achat de biens nécessaires à des fins humanitaires tels que i) les médica-

                                                                                                                                       24




5 CIJ1151.indb 45                                                                                                                             20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   644

                    ments et le matériel médical, et ii) les denrées alimentaires et les produits
                    agricoles, ainsi que de biens et services indispensables à la sécurité de
                    l’aviation civile tels que iii) les pièces détachées, les équipements et les
                    services connexes (notamment le service après-vente, l’entretien, les répa-
                    rations et les inspections de sécurité) nécessaires aux aéronefs civils.

                                                          * *
                      71. La Cour en vient maintenant à la question du lien entre les droits
                    revendiqués et les mesures conservatoires demandées.

                                                          * *
                       72. L’Iran soutient qu’il existe un lien clair entre toutes les mesures qu’il
                    demande et les droits qui lui sont reconnus par le traité de 1955. En parti-
                    culier, il souligne qu’il demande cinq mesures conservatoires visant à garan-
                    tir que les Etats-Unis ne prendront aucune mesure susceptible de porter
                    davantage atteinte à ses droits conventionnels. Selon lui, la première mesure
                    demandée est directement liée à tous les droits dont il se prévaut au titre du
                    traité de 1955, la deuxième protégerait les droits qu’il tient des articles IV,
                    VIII et X, et la troisième vise à garantir une mise en œuvre efficace des deux
                    premières. L’Iran affirme que la quatrième mesure demandée tend à instau-
                    rer la confiance nécessaire à la protection de ses droits conventionnels
                    contre tout nouveau préjudice résultant de l’effet « paralysant » de la mise
                    en œuvre des « sanctions » et de l’annonce de nouvelles « sanctions » à venir.
                    Enfin, il soutient que la cinquième mesure demandée est une clause clas-
                    sique visant à assurer à ses droits une protection supplémentaire contre tout
                    acte qui pourrait se produire avant la décision définitive de la Cour. L’Iran
                    soutient en outre que les mesures qu’il demande sont distinctes des revendi-
                    cations qu’il fait valoir sur le fond, étant donné qu’elles ont pour objet
                    d’obtenir la suspension des « sanctions » et non leur cessation.

                                                           *
                       73. Les Etats-Unis font observer que les mesures demandées ne sont
                    pas suffisamment liées aux droits dont la protection est recherchée. En
                    particulier, ils affirment que l’Iran cherche en réalité à bénéficier de nou-
                    veau de la levée des « sanctions » prévue par le plan d’action ainsi que de
                    nombreuses autorisations et dérogations spécifiques. Ils considèrent que
                    l’Iran n’a produit aucun élément permettant à la Cour de conclure que les
                    mesures demandées, à savoir la restauration du bénéfice de la levée des
                    « sanctions » prévue par le plan d’action, lui « rendraient la jouissance des
                    droits en question », étant donné que les exceptions prévues au para-
                    graphe 1 de l’article XX protègent leur propre droit de prendre des
                    mesures relativement à leur sécurité nationale.

                                                          * *
                                                                                                 25




5 CIJ1151.indb 47                                                                                      20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   645

                       74. La Cour rappelle que l’Iran demande que les Etats-Unis s’abstien-
                    nent d’appliquer et de faire respecter l’ensemble des mesures annoncées le
                    8 mai 2018, et que soient pleinement exécutées les opérations déjà
                    conclues. L’Iran prie en outre la Cour d’ordonner aux Etats-Unis de
                    rendre compte, dans un délai de trois mois, des dispositions prises à cet
                    égard, de donner « aux ressortissants et sociétés iraniens, américains et
                    étrangers l’assurance qu’ils se conformeront à l’ordonnance de la Cour »
                    et de « s’abstenir de toute déclaration ou de tout acte de nature à dissua-
                    der des personnes et des entités américaines ou étrangères d’engager ou de
                    poursuivre des échanges commerciaux avec l’Iran et avec ses ressortis-
                    sants ou sociétés ». Enfin, l’Iran demande que les Etats-Unis s’abstiennent
                    de prendre quelque autre mesure susceptible de porter atteinte aux droits
                    que ses ressortissants et ­lui-même tiennent du traité de 1955.
                       75. La Cour a déjà conclu que certains au moins des droits revendiqués
                    par l’Iran au titre du traité de 1955 sont plausibles (voir les para-
                    graphes 69‑70 plus haut). Elle rappelle que tel est le cas de ceux qui ont
                    trait à l’importation et à l’achat de biens nécessaires à des fins humani-
                    taires tels que i) les médicaments et le matériel médical, et ii) les denrées
                    alimentaires et les produits agricoles, ainsi que de biens et services indis-
                    pensables à la sécurité de l’aviation civile tels que iii) les pièces détachées,
                    les équipements et les services connexes (notamment le service après‑vente,
                    l’entretien, les réparations et les inspections de sécurité) nécessaires aux
                    aéronefs civils. De l’avis de la Cour, certains aspects des mesures deman-
                    dées par l’Iran en vue de garantir la liberté de commerce et d’échanges
                    s’agissant des biens et services susmentionnés peuvent être considérés
                    comme étant liés aux droits qu’elle a jugés plausibles, parmi ceux dont la
                    protection est recherchée.
                       76. La Cour conclut en conséquence qu’il existe un lien entre certains
                    des droits dont la protection est recherchée et certains aspects des mesures
                    conservatoires demandées par l’Iran.


                             IV. Le risque de préjudice irréparable et l’urgence

                       77. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
                    mesures conservatoires lorsqu’il existe un risque qu’un préjudice irrépa-
                    rable soit causé aux droits en litige dans une procédure judiciaire (voir,
                    par exemple, Jadhav (Inde c. Pakistan), mesures conservatoires, ordon-
                    nance du 18 mai 2017, C.I.J. Recueil 2017, p. 243, par. 49) ou lorsque la
                    méconnaissance alléguée de ces droits risque d’entraîner des conséquences
                    irréparables.
                       78. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
                    sera toutefois exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque
                    réel et imminent qu’un préjudice irréparable soit causé avant que la Cour
                    ne rende sa décision définitive (ibid., par. 50). La condition d’urgence est
                    remplie dès lors que les actes susceptibles de causer un préjudice irrépa-
                    rable peuvent « intervenir à tout moment » avant que la Cour ne se

                                                                                                 26




5 CIJ1151.indb 49                                                                                      20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   646

                    ­rononce de manière définitive en l’affaire (Immunités et procédures
                    p
                    pénales (Guinée équatoriale c. France), mesures conservatoires, ordonnance
                    du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1169, par. 90). La Cour
                    doit donc rechercher si pareil risque existe à ce stade de la procédure.
                       79. La Cour n’a pas, aux fins de sa décision sur la demande en indica-
                    tion de mesures conservatoires, à établir l’existence de violations du traité
                    d’amitié, mais doit déterminer si les circonstances exigent l’indication de
                    mesures conservatoires à l’effet de protéger des droits conférés par cet
                    instrument. Elle n’est pas habilitée, à ce stade, à conclure de façon défini-
                    tive sur les faits, et sa décision sur la demande en indication de mesures
                    conservatoires laisse intact le droit de chacune des Parties de faire valoir
                    à cet égard ses moyens au fond.

                                                          * *
                       80. L’Iran affirme qu’il existe un risque réel et imminent qu’un préju-
                    dice irréparable soit causé aux droits en litige avant que la Cour ne rende
                    sa décision définitive. Il considère que certaines des mesures prises par les
                    Etats-Unis causent déjà, et continueront de causer, un préjudice irrépa-
                    rable à ces droits. A ce propos, l’Iran relève qu’un tel préjudice est déjà
                    devenu réalité depuis le 8 mai 2018 et que les Etats-Unis ont fait connaître
                    « leur détermination à [lui] causer … un préjudice encore plus massif »,
                    ainsi qu’aux sociétés et ressortissants iraniens dans un proche avenir.
                    L’Iran rappelle que, le 6 août 2018, le président des Etats-Unis a pris le
                    décret 13846 intitulé « Rétablissement de certaines sanctions contre
                    l’Iran », qui est entré en vigueur le 7 août 2018. Il explique que ce décret
                    vise notamment, d’une part, à « rétablir des sanctions contre l’industrie
                    automobile iranienne et le commerce iranien de l’or et de métaux pré-
                    cieux, ainsi que des sanctions visant le rial iranien », et, d’autre part, à
                    étendre la portée des « sanctions » qui étaient en vigueur avant le 16 jan-
                    vier 2016.
                       81. L’Iran affirme que les mesures américaines posent un risque immi-
                    nent de préjudice irréparable pour la sûreté et la sécurité aériennes. Selon
                    lui, ces mesures ont déjà directement nui à des contrats conclus dans le
                    secteur de l’aviation entre des compagnies américaines et iraniennes, voire
                    entraîné leur annulation pure et simple, de sorte que les compagnies
                    aériennes d’Iran doivent continuer de transporter leurs passagers civils à
                    bord d’une flotte vieillissante, sans avoir accès à toutes les informations
                    requises aux fins de l’entretien des appareils, ni aux services et pièces néces-
                    saires. L’Iran avertit que, si les compagnies aériennes iraniennes sont
                    empêchées de renouveler leur flotte déjà ancienne, d’acquérir les pièces
                    détachées et les autres équipements et services nécessaires, de former les
                    pilotes aux normes internationales ou encore d’avoir accès aux services
                    fournis par les aéroports étrangers, la vie des passagers et équipages ira-
                    niens de ces compagnies, ainsi que celle de leurs autres clients, se trouvera
                    mise en danger. Partant, de l’avis de l’Iran, si rien n’est fait pour empêcher
                    les Etats‑Unis de donner plein effet à leurs mesures, la situation risque

                                                                                                 27




5 CIJ1151.indb 51                                                                                      20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                  647

                    d’entraîner « un préjudice humain irréparable », nonobstant l’existence
                    d’une procédure permettant l’obtention d’autorisations spéciales en vertu
                    de la politique d’autorisation américaine relative à la sécurité de l’aviation.
                    L’Iran fait également valoir que les mesures prises par les Etats-Unis
                    posent un risque imminent pour la santé des Iraniens. Sur le plan humani-
                    taire, il plaide que, en dépit de l’exception prévue par le droit américain, il
                    lui est actuellement impossible d’importer des fournitures indispensables
                    d’urgence. Quant aux soins médicaux, il déclare que, bien que le droit
                    américain fasse là encore exception pour les médicaments, les produits
                    chimiques nécessaires à leur fabrication et les fournitures médicales, la
                    population iranienne a désormais un accès plus limité aux médicaments, y
                    compris aux médicaments vitaux, aux traitements à long terme ou préven-
                    tifs et aux équipements médicaux, étant donné que les mesures américaines
                    en compromettent largement l’acheminement et la disponibilité.
                       82. L’Iran se réfère en outre aux mesures américaines devant entrer en
                    vigueur le 4 novembre 2018, lesquelles auraient pour effet de « resserre[r]
                    considérablement l’étau sur [lui] » et d’« amplifi[er] les préjudices aux
                    droits qu[’il] tire du traité d’amitié ». Il fait également observer qu’il est
                    impossible que la Cour rende son arrêt définitif avant le 4 novembre 2018,
                    date à compter de laquelle les mesures américaines contre le nucléaire qui
                    avaient été levées ou assouplies par des dérogations dans le sillage du plan
                    d’action seront rétablies avec plein effet dans leur intégralité.
                       83. L’Iran soutient que l’annonce officielle faite le 8 mai 2018 par les
                    Etats-Unis porte déjà un préjudice irréparable à l’ensemble de son écono-
                    mie, à la fois de manière générale et, plus particulièrement, à certains sec-
                    teurs clefs tels que ceux de l’automobile, du pétrole et du gaz, de l’aviation
                    civile ou encore de la banque et de la finance. Il plaide que, depuis que
                    cette décision a été rendue publique, nombre de personnes physiques ou
                    morales américaines et étrangères ont annoncé qu’elles se retiraient d’ac-
                    tivités menées en Iran, mettant fin notamment à leurs relations contrac-
                    tuelles avec des sociétés ou ressortissants iraniens, et que les Etats‑Unis ne
                    pourraient remédier au mal ainsi causé quand bien même la Cour le leur
                    ordonnerait.

                                                          *
                       84. Les Etats-Unis, pour leur part, soutiennent qu’il n’y a pas d’ur-
                    gence, en ce sens qu’il n’existe pas de risque réel et imminent qu’un préju-
                    dice irréparable soit causé aux droits en litige avant que la Cour ne rende
                    sa décision définitive. Ils font observer que les mesures annoncées le 8 mai
                    2018 n’ont rien de nouveau, mais consistent simplement à rétablir des
                    « sanctions » qui étaient auparavant en vigueur. Dès lors, selon eux, il ne
                    saurait y avoir urgence aujourd’hui s’il n’y avait pas urgence lorsque les
                    « sanctions » en question ont été prises pour la première fois.
                       85. Les Etats-Unis affirment que l’Iran ne peut établir les éléments
                    constitutifs du préjudice irréparable pour plusieurs raisons. D’une manière
                    générale, ils considèrent que le demandeur n’a pas produit d’éléments de

                                                                                                28




5 CIJ1151.indb 53                                                                                     20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   648

                    preuve suffisant à démontrer l’existence d’un risque de préjudice irréparable
                    pour les Iraniens, les sociétés iraniennes et l’Iran ­lui-même. Ils ajoutent que
                    le marasme et les difficultés que l’Iran connaît sur le plan économique
                    peuvent être mis sur le compte de multiples facteurs, dont la mauvaise ges-
                    tion exercée par le Gouvernement iranien. Ils considèrent également que,
                    s’il existait un risque de préjudice, il ne pourrait s’agir d’un préjudice irré-
                    parable puisque tout dommage économique est susceptible de réparation.
                    Quoi qu’il en soit, les Etats‑Unis soutiennent qu’il est difficile d’apprécier
                    l’incidence exacte de leurs mesures sur l’économie iranienne, d’autant que
                    l’Union européenne a récemment déclaré qu’elle redoublerait d’efforts pour
                    maintenir des relations économiques avec l’Iran.
                       86. S’agissant du risque allégué de préjudice irréparable pour la sécu-
                    rité aérienne, les Etats‑Unis affirment qu’ils ont toujours eu pour poli-
                    tique d’accorder des autorisations au cas par cas afin d’assurer la sécurité
                    de l’aviation civile et une exploitation sûre des aéronefs d’origine améri-
                    caine servant au transport commercial de passagers. Ils font également
                    valoir que, lorsque les dernières « sanctions » auront été remises en vigueur
                    à l’expiration du second délai de liquidation venant à échéance le
                    4 novembre 2018, ils continueront d’examiner les demandes d’autorisa-
                    tion relatives aux pièces détachées ou équipements d’aéronefs civils dès
                    lors que la sécurité pourrait être en jeu. Pour ce qui est du risque allégué
                    de préjudice irréparable à la santé, les Etats-Unis affirment avoir main-
                    tenu de larges autorisations et exceptions afin de permettre la poursuite
                    des activités d’ordre humanitaire. Ils ajoutent qu’ils ont de longue date
                    pour politique d’autoriser l’exportation vers l’Iran de fournitures humani-
                    taires, et notamment de produits agricoles, de médicaments, de matériel
                    médical et de pièces de rechange destinées à un tel matériel. Les Etats-
                    Unis soutiennent par ailleurs qu’ils ont autorisé des organisations non
                    gouvernementales à fournir un certain nombre de services à l’Iran ou sur
                    son territoire, y compris dans le cadre d’activités liées à des projets huma-
                    nitaires. Ils prétendent aussi qu’ils ont pris des dispositions particulières
                    pour atténuer l’incidence de leurs mesures sur la population iranienne.
                    Outre les autorisations et exceptions prévues dans le domaine humani-
                    taire, les Etats-Unis affirment être dotés d’une série de lois, décrets et
                    règlements contenant des exceptions expresses qui montrent clairement
                    que les ressortissants d’Etats tiers engagés dans des activités humanitaires
                    seront exemptés des « sanctions » américaines. Ils précisent que l’ensemble
                    de ces dispositions sont restées en vigueur après le rétablissement d’une
                    partie des « sanctions » à l’expiration du premier délai de liquidation
                    venant à échéance le 6 août 2018, et qu’elles le resteront lorsque les der-
                    nières « sanctions » reprendront effet à l’expiration du second délai de
                    liquidation venant à échéance le 4 novembre 2018.
                       87. Les Etats-Unis plaident enfin que, si elles sont indiquées, les
                    mesures conservatoires demandées par l’Iran causeront un préjudice irré-
                    parable à leur droit souverain d’appliquer leur politique contre l’Iran
                    ainsi qu’à leur droit, en vertu du paragraphe 1 de l’article XX du traité
                    d’amitié, de prendre les mesures qu’ils estiment nécessaires à la protection

                                                                                                 29




5 CIJ1151.indb 55                                                                                      20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   649

                    de leurs intérêts vitaux sur le plan de la sécurité. A ce propos, ils font
                    observer que la question n’est pas uniquement de savoir si les droits du
                    demandeur sont exposés à un risque de préjudice irréparable, mais qu’il
                    faut également s’interroger sur les conséquences des mesures réclamées
                    pour les droits du défendeur. De leur point de vue, l’article 41 du Statut
                    impose à la Cour de tenir compte des droits du défendeur en mettant ces
                    droits en balance avec ceux revendiqués par le demandeur.

                                                          * *
                       88. La Cour note que la décision annoncée le 8 mai 2018 semble avoir
                    déjà fait sentir ses effets sur les importations et les exportations de pro-
                    duits provenant de l’un ou l’autre des deux pays ainsi que sur les paie-
                    ments et les transferts de fonds entre eux, et que ces effets revêtent un
                    caractère continu. Elle relève que, à compter du 6 août 2018, des contrats
                    préalablement conclus dans le cadre desquels des compagnies aériennes
                    iraniennes s’étaient engagées à acheter des pièces détachées à des entre-
                    prises américaines (ou à des entreprises étrangères vendant des pièces
                    détachées comprenant des composantes américaines) semblaient en avoir
                    pâti ou même avoir été annulés. En outre, des prestataires de services
                    d’entretien à des compagnies aériennes iraniennes ont été empêchés d’as-
                    surer de tels services, lorsqu’il s’agissait d’installer ou de remplacer des
                    composantes produites sous licence américaine.
                       89. La Cour relève de surcroît que, bien que l’importation de denrées
                    alimentaires et de fournitures ou d’équipements médicaux soit en théorie
                    exemptée des mesures américaines, il semble dans la pratique être devenu
                    difficile pour l’Iran, ainsi que pour les sociétés et ressortissants iraniens,
                    de se procurer de tels produits depuis l’annonce des mesures américaines.
                    A cet égard, la Cour fait observer que, en raison desdites mesures, cer-
                    taines banques étrangères se sont retirées d’accords financiers ou ont sus-
                    pendu leur coopération avec les banques iraniennes. Certaines de ces
                    banques refusent aussi d’accepter des transferts ou d’assurer les services
                    correspondants. Il est donc devenu difficile sinon impossible pour l’Iran,
                    ainsi que pour les sociétés et ressortissants iraniens, d’effectuer des tran-
                    sactions financières internationales aux fins d’acquérir certains produits
                    pourtant non visés, en principe, par les mesures américaines, notamment
                    des denrées alimentaires et des fournitures ou équipements médicaux.
                       90. La Cour considère que certains droits revendiqués par l’Iran au titre
                    du traité de 1955 dans la présente procédure, dont elle a jugé qu’ils étaient
                    plausibles, sont de nature telle que leur méconnaissance risque d’entraîner
                    des conséquences irréparables. Il en va en particulier ainsi des droits liés à
                    l’importation et à l’achat de biens nécessaires à des fins humanitaires tels
                    que i) les médicaments et le matériel médical, et ii) les denrées alimentaires
                    et les produits agricoles, ainsi que de biens et services nécessaires à la sécu-
                    rité de l’aviation civile, tels que iii) les pièces détachées, les équipements et
                    les services connexes (notamment le service après-vente, l’entretien, les
                    réparations et les inspections de sécurité) nécessaires aux aéronefs civils.

                                                                                                  30




5 CIJ1151.indb 57                                                                                       20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                  650

                       91. La Cour est d’avis qu’un préjudice peut être considéré comme irré-
                    parable lorsque la santé et la vie des personnes concernées sont mises en
                    danger. De son point de vue, les mesures adoptées par les Etats-Unis sont
                    susceptibles de mettre en danger la sécurité de l’aviation civile iranienne
                    et la vie des passagers en tant qu’elles empêchent les compagnies aériennes
                    iraniennes d’acquérir des pièces détachées et d’autres équipements indis-
                    pensables, ainsi que d’avoir accès à certains services connexes (notam-
                    ment le service après-vente, l’entretien, les réparations et les inspections
                    de sécurité) nécessaires aux aéronefs civils. La Cour estime en outre que
                    les restrictions aux importations et aux achats nécessaires à des fins huma-
                    nitaires, tels que les denrées alimentaires et médicaments, y compris les
                    médicaments vitaux, les traitements à long terme ou préventifs et les équi-
                    pements médicaux, risquent de nuire gravement à la santé et à la vie de
                    personnes se trouvant sur le territoire iranien.
                       92. La Cour note que, à l’audience, les Etats-Unis ont donné l’assu-
                    rance que le département d’Etat américain « ne ménagerait aucun effort »
                    pour veiller à ce que « les préoccupations liées à la situation humanitaire
                    ou à la sécurité de l’aviation découlant du rétablissement des sanctions
                    américaines » soient « examinées pleinement et promptement par le dépar-
                    tement du trésor ou tout autre organe décisionnel compétent ». Si elle se
                    félicite de ces assurances, la Cour considère néanmoins que, dans la
                    mesure où elles n’expriment que la volonté de ne ménager aucun effort et
                    d’instaurer une coopération entre certains départements et d’autres
                    organes décisionnels, pareilles assurances ne répondent pas pleinement
                    aux préoccupations exprimées par le demandeur quant à la situation
                    humanitaire et à la sécurité. En conséquence, la Cour est d’avis que les
                    mesures adoptées par les Etats-Unis, telles qu’exposées précédemment,
                    risquent d’entraîner des conséquences irréparables.
                       93. La Cour relève enfin que la situation résultant des mesures adop-
                    tées par les Etats‑Unis, à la suite de l’annonce du 8 mai 2018, revêt un
                    caractère continu et que, à l’heure actuelle, les perspectives d’amélioration
                    sont minces. Elle considère en outre qu’il y a urgence, étant donné que les
                    Etats‑Unis sont sur le point de mettre en œuvre une autre série de mesures
                    devant entrer en vigueur après le 4 novembre 2018.
                       94. L’indication par la Cour de mesures conservatoires répondant à
                    des besoins d’ordre humanitaire ne causerait de préjudice irréparable à
                    aucun des droits invoqués par les Etats-Unis.


                                      V. Conclusion et mesures à adopter

                       95. La Cour conclut de l’ensemble de ces considérations que les condi-
                    tions auxquelles son Statut subordonne l’indication de mesures conserva-
                    toires sont réunies. Il y a donc lieu pour elle d’indiquer, dans l’attente de
                    sa décision définitive, certaines mesures visant à protéger les droits reven-
                    diqués par l’Iran, tels qu’ils ont été identifiés précédemment (voir les para-
                    graphes 70 et 75 plus haut).

                                                                                               31




5 CIJ1151.indb 59                                                                                    20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                     651

                       96. La Cour rappelle que, lorsqu’une demande en indication de mesures
                    conservatoires lui est présentée, elle a le pouvoir, en vertu de son Statut,
                    d’indiquer des mesures en tout ou en partie différentes de celles qui sont
                    sollicitées. Le paragraphe 2 de l’article 75 de son Règlement mentionne
                    expressément ce pouvoir, qu’elle a déjà exercé en plusieurs occasions par le
                    passé (voir, par exemple, Application de la convention internationale sur l’éli-
                    mination de toutes les formes de discrimination raciale (Qatar c. Emirats arabes
                    unis), mesures conservatoires, ordonnance du 23 juillet 2018, par. 73 ; Applica-
                    tion de la convention internationale pour la répression du financement du ter-
                    rorisme et de la convention internationale sur l’élimination de toutes les formes
                    de discrimination raciale (Ukraine c. Fédération de Russie), mesures conser-
                    vatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 139, par. 100).
                       97. En la présente espèce, ayant examiné le libellé des mesures conser-
                    vatoires demandées par l’Iran ainsi que les circonstances de l’affaire, la
                    Cour estime que les mesures à indiquer n’ont pas à être identiques à celles
                    qui sont sollicitées.
                       98. La Cour considère que les Etats-Unis, conformément à leurs obli-
                    gations au titre du traité de 1955, doivent, par les moyens de leur choix,
                    supprimer toute entrave que les mesures annoncées le 8 mai 2018 mettent
                    à la libre exportation vers le territoire de l’Iran de biens nécessaires à des
                    fins humanitaires tels que i) les médicaments et le matériel médical, et
                    ii) les denrées alimentaires et les produits agricoles, ainsi que de biens et
                    services indispensables à la sécurité de l’aviation civile tels que iii) les pièces
                    détachées, les équipements et les services connexes (notamment le service
                    après‑vente, l’entretien, les réparations et les inspections) nécessaires aux
                    aéronefs civils. A cette fin, les Etats‑Unis doivent veiller à ce que les per-
                    mis et autorisations nécessaires soient accordés et à ce que les paiements
                    et autres transferts de fonds ne soient soumis à aucune restriction dès lors
                    qu’il s’agit de l’un des biens et services susvisés.
                       99. La Cour rappelle que l’Iran l’a priée d’indiquer des mesures destinées
                    à prévenir toute aggravation du différend l’opposant aux Etats-Unis. Lors-
                    qu’elle indique des mesures conservatoires à l’effet de sauvegarder des droits
                    déterminés, la Cour dispose aussi du pouvoir d’indiquer des mesures conser-
                    vatoires en vue d’empêcher l’aggravation ou l’extension du différend quand
                    elle estime que les circonstances l’exigent (voir Application de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juil-
                    let 2018, par. 76 ; Application de la convention internationale pour la répres-
                    sion du financement du terrorisme et de la convention internationale sur
                    l’élimination de toutes les formes de discrimination raciale (Ukraine c. Fédéra-
                    tion de Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J.
                    Recueil 2017, p. 139, par. 103). Dans la présente affaire, ayant examiné l’en-
                    semble des circonstances, la Cour estime nécessaire d’indiquer, en sus des
                    mesures particulières décidées c­ i-­dessus, une mesure à l’intention des deux
                    Parties visant à prévenir toute aggravation du différend existant entre elles.
                                                              *
                                                          *       *

                                                                                                    32




5 CIJ1151.indb 61                                                                                         20/06/19 09:17

                                 traité d’amitié de 1955 (ordonnance 3 X 18)                 652

                       100. La Cour réaffirme que ses « ordonnances indiquant des mesures
                    conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
                    toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J.
                    Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
                    internationales pour toute partie à laquelle ces mesures sont adressées.

                                                           *
                                                       *       *

                       101. La décision rendue par la Cour en la présente procédure ne pré-
                    juge en rien la question de sa compétence pour connaître du fond de l’af-
                    faire, ni aucune question relative à la recevabilité de la requête ou au fond
                    lui‑même. Elle laisse intact le droit des Gouvernements de la République
                    islamique d’Iran et des Etats-Unis d’Amérique de faire valoir leurs
                    moyens à cet égard.

                                                           *
                                                       *       *

                      102. Par ces motifs,
                      La Cour,
                      Indique à titre provisoire les mesures conservatoires suivantes :
                      1) A l’unanimité,
                        Les Etats-Unis d’Amérique, conformément à leurs obligations au titre
                    du traité d’amitié, de commerce et de droits consulaires conclu en 1955,
                    doivent, par les moyens de leur choix, supprimer toute entrave que les
                    mesures annoncées le 8 mai 2018 mettent à la libre exportation vers le
                    territoire de la République islamique d’Iran
                      i) de médicaments et de matériel médical ;
                     ii) de denrées alimentaires et de produits agricoles ; et
                    iii) des pièces détachées, des équipements et des services connexes (notam-
                         ment le service après-vente, l’entretien, les réparations et les inspec-
                         tions) nécessaires à la sécurité de l’aviation civile ;
                      2) A l’unanimité,
                       Les Etats-Unis d’Amérique doivent veiller à ce que les permis et auto-
                    risations nécessaires soient accordés et à ce que les paiements et autres
                    transferts de fonds ne soient soumis à aucune restriction dès lors qu’il
                    s’agit de l’un des biens et services visés au point 1) ;
                      3) A l’unanimité,
                      Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
                    ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                    solution plus difficile.


                                                                                              33




5 CIJ1151.indb 63                                                                                   20/06/19 09:17

                                  traité d’amitié de 1955 (ordonnance 3 X 18)                   653

                       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le trois octobre deux mille dix‑huit, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République islamique d’Iran
                    et au Gouvernement des Etats-Unis d’Amérique.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                       M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                    opinion individuelle ; M. le juge ad hoc Momtaz joint une déclaration à
                    l’ordonnance.

                    (Paraphé) A.A.Y.
                      (Paraphé) Ph.C.




                                                                                                 34




5 CIJ1151.indb 65                                                                                      20/06/19 09:17

